By the Court.
The averments relative to these points are not so explicit as they might have been, but are, how*433ever, certain enough to- common intendment, especially as they are references to matters more fully appearing of record, of which a proferí is laid.
As to the first exception — the averment is — That the “plaintiff was lawfully authorized and empowered to serve and return,” etc. Which is sufficient, without setting forth particularly the circumstances implied in his being so authorized and empowered, as that he was specially empowered by a justice of the peace, who was appointed by the general assembly, and sworn by, etc. Eor though a declaration is to state facts, that the court may see that there is a title, yet, if a fact laid be of a complex nature, and technically expressed, it is not ordinarily necessary to set forth the circumstances, or component parts, which constitute the fact; as this would make the record too prolix, and there may be certainty enough without it.
As to the second exception — the averment is — That “ Eldridge (the plaintiff in the original action) appeared before the court, and the cause was adjourned to the first Tuesday of February, A. D. 1786; at which adjourned court the said Eldridge appeared in said cause; hut the said Elliot (the principal) failed to appear, and answer in said cause, according to the condition of said bond; and said adjourned court rendered judgment in favor of said El-dridge, on default.”— From the words, “ but the said Elliot failed to appear, and answer in said cause,” it would not, indeed, be certain, but he appeared at November court, to which he was bound; but coupled with the following words— “ according to the condition of s,aid bond,” they amount to a negation of an appearance at November court, as well as at the adjournment; for had there been an appearance there *434tbe condition would have been performed, and there could not afterwards be a failure upon it.
There having been an adjournment of the cause from November court, doth not evince, as hath been contended, that there was an appearance there by the principal; which in order to discharge the bail, must have been by a surrender of the principal in court, appearing of record, or by his having plead to the action. The court, without such an appearance, might adjourn the cause at the motion of the bail, to give time to bring in the principal; or, at the motion of the principal himself, to give time for special bail to be entered, that he might plead.-— There is nothing, therefore, to contradict the averment of a failure to perform the con--dition of the bond, or to appear and answer thereto.
As to the third exception — the averments are — That the execution was dated on the 21st of February, 1786, and returnable in sixty days; and that the officer “ made diligent search after the person or estate of said Elliot, throughout his precincts, but could find neither; and on the 15th day of April, A. D. 1786, returned said execution into the files of said County Court, with a proper non est inventus indorsed thereon, in due form of law.” — Here is. an averment of a return of non est inventus, within the life of the execution, which is a return of a certain appropriate meaning, and the one by name required in the statute; —and also, an averment of the officer’s having, previous to the return, done specifically the facts which a non est inventus amounts to; — which, with a reference to the record, is quite sufficient upon this point.